SMITH, Justice
(dissenting).
With deference, I must respectfully dissent from the conclusions reached by the majority in this case.
The underlying and fundamental purpose of Mississippi Code Annotated section 1647 (1956) is to make provision for the continuation of a court term, with a minimum of formality, until pending business is disposed of. The statute first provides for proceeding with a trial in progress “without any special order.” It then makes provision for disposing of the business of the court in other pending cases, not actually in process of trial, and states:
* * * such judge or chancellor may continue any term of court then in session by an order entered on the minutes of the court for such time as such judge or chancellor may determine; * * *.
As I read the statute, there is nothing to indicate that the legislature intended to require that the time for which the term is to continue shall he stated in the order. It would seem that efficiency and economy would be promoted best by adjourning from day to day until all pending business is completed. To estimate and fix in advance, in the original order, the time deemed necessary to complete pending business is to assume the risk that insufficient time will he allowed to conclude it, or that too much time will' he added and during the latter part of the extension there would be no business to occupy the court. The words in the statute “such time as such judge or chancellor may determine” is a legislative grant of discretion to the trial court to continue the term until its business is finished.
Here, appropriate orders were entered from day to day preserving the continuity of the extended term from the last regularly scheduled day of the term to the conclusion of business on the day of final adjournment. This was a substantial compliance with the requirements of the statute. No one was deceived or misled, and the intention of the court to continue the term was made abundantly clear by its daily orders. The parties and their counsel all participated without question or objection in the disposal of their cases during the extended term. Two weeks of completed business of the court is nullified by the decision of the majority, although no objection was made at any time during the course of the extended term, and nothing is shown to have occurred to indicate that actual prejudice resulted.
I see no reasonable basis for a distinction between the power of the court upon a day of the extended term, and its power upon a day of the regularly scheduled term. The court’s order, on the last scheduled day, adjourning until Monday, effectively carried the term over until that day, and on each succeeding day an appropriate order recessing until the next day was entered. It seems to me that the sole object of the statute, which was to enable the court to continue in session until its business was completed, was accomplished. It is not questioned that this was the court’s well understood intention, and nothing more nor less than that was done.